The application for a hearing in this court after decision by the district court of appeal of the first appellate district is denied.
The opinion is in conflict with what was said by the district court of appeal of the second appellate district as to the *Page 300 
proper construction of section 1674 of the Civil Code inJohnston v. Blanchard, 16 Cal.App., at page 328, [116 P. 973], as is shown by the opinion in this case. We are satisfied that the opinion in this case correctly states the law on the point discussed, and that what was said thereon in Johnston v.Blanchard, supra, must be disapproved.